DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on April 17, 2019.  
Currently claims 1-20 are pending. Claims 1, 11 and 17 are independent.  




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2019 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.









Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1-7 recite a system comprising a plurality of “an automated risk relationship attribute value review platform…programmed to” perform functions is directed a means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations of “an automated risk relationship attribute value review platform…programmed to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder with functional language “receive an indication of a selected risk relationship from a remote administrator device associated with the enterprise, access the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As discussed above, claims 1-7 include language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, 
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-10 are directed to a system comprising a computer server, which falls within the statutory category of a machine; Claims 11-16 are directed to a method for risk relationship attribute value review, which falls within the statutory category of a process; and claims 17-20 are rejected below because the claims are directed “a non-tangible computer-readable medium”, which is not fall within the four statutory categories. However, claims 17-20 will be included in Step 2 Analysis for the purpose of compact prosecution.
With respect to claims 17-20, computer software, program, or instructions are not claimed as tangibly stored in a non-transitory computer-readable storage medium are not statutory because they are directed to electromagnetic carrier signals. Further, computer software, program, or instructions stored in a non-transitory computer-readable storage medium but not claimed as being computer executable and executed by a computer, are not statutory because they are not capable of causing functional change in a computer.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).

Taking claim 11 as representative, the claim recites the limitations of “a computer server associated with a risk relationship attribute value review for an enterprise, receiving an indication of a selected risk relationship, accessing information in a risk relationship data store associated with the selected risk relationship, performing an automated risk relationship attribute value review on the accessed information to generate detailed risk relationship attribute review data, receiving the detailed risk relationship attribute review, and creating summarized risk relationship attribute review information”; dependent claims 2-10 recite the type attributes. The limitations, as drafted, are methods for managing risk relationship data for performing risk relationship attribute value review. The Specification describes in the Background that “It would be desirable to provide systems and methods to facilitate the use, summary, and analysis of electronic records associated with a risk management attribute value review” (see ¶ 3), and “identifying an insurance policy (e.g., workers’ compensation, automobile liability, automobile property damage, general liability insurance, etc.) to an account identified by the account name” (see ¶ 46).  The claims recite the judicial exceptions of “certain methods of organizing human activity”, such as Fundamental economic practices (including hedging, insurance, mitigating risk), and commercial or legal interactions (including agreements in the form of contracts, legal obligations, business relations). See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of “managing a stable value protected life insurance policy by performing calculations and manipulating the results” as an abstract idea). The mere nominal recitations of generic computer components (e.g., computer server, remote administrator device) do not take the claim out of the methods of organizing human activity grouping. See 2019 Guidance, 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 11 recites the additional elements of “an automated summary system compute server”, “a data store”, and “a remote administrator device”.  None of the elements as recited in claim 11, whether considered individually or in combination, reflects Electric Power Group, 830 F.3d at a1354; See also MPEP § 2106.05(f). Thus, these additional elements are recited at a high level of generality and are invoked merely as tools for performing generic computer functions. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. See 2019 Revised Guidance at 54-55. The claim is directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 11 recites the additional elements of “an automated summary system compute server”, “a data store”, and “a remote administrator device”. These additional elements are recited at a high level of generality that simply performs generic computer functions including receiving, storing, and transmitting information over a network to the remote administer device. However, functions of receiving, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving (accessing) information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an 
For the foregoing reasons, claims 11-16 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims 1-10 and 17-20 parallel claims 11-16 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Brown et al., (US 2020/0193522, hereinafter: Brown), and in view of Badea et al., (US 2015/0134597, hereinafter: Badea). 
Regarding claim 1, Brown discloses a system with an automated summary system computer server associated with a risk relationship attribute value review for an enterprise, comprising: 
(a) a risk relationship data store containing electronic records associated with the enterprise and, for each risk relationship, an electronic record identifier and a set of attribute values including at least one resource value (see Fig. 1, # 110; ¶ 4, ¶ 27); 
(b) an automated risk relationship attribute value review platform, coupled to the risk relationship data store (see Fig. 6, #600; ¶ 42), programmed to: 
(i) receive an indication of a selected risk relationship from a remote administrator device associated with the enterprise (see ¶ 32, ¶ 53-54, ¶ 57), 
(ii) access the information in the risk relationship data store associated with the selected risk relationship (see ¶ 3, ¶ 27, ¶ 30; ¶ 32-33, ¶ 41, ¶ 50, ¶ 52, ¶ 66), and 
 (c) the automated summary system computer server, coupled to the automated risk relationship attribute value review platform (see Fig. 1; ¶ 4, ¶ 27), programmed to: 
(i) receive the detailed risk relationship attribute review data (see ¶ 44-45, ¶ 48-49, ¶ 53), 

(iii) transmit the summarized risk relationship attribute review information to the remote administrator device associated with the enterprise (see ¶ 27, ¶ 51-53, ¶ 66-67); and 
(d) a communication port coupled to the automated summary system computer server to facilitate an exchange of data with the remote administrator platform to support a risk relationship attribute value review interface display via a distributed communication network (see Fig. 18; ¶ 5, ¶ 27, ¶ 52-53).  
Brown discloses providing detailed risk data over time for multiple risk attributes; and the insurance policy needs to perform a risk analysis based on the detail information include the customer name, revenue, the most recent evaluation time period and the normalization parameter may be use to generate the customize risk analysis (see ¶ 48, ¶ 62). 
Brown does not explicitly disclose generate detailed risk relationship attribute review data; however, Badea in an analogous art for document analysis discloses (iii) perform an automated risk relationship attribute value review on the accessed information to generate detailed risk relationship attribute review data (see ¶ 73-76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown to include the teaching of Badea in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Brown discloses the system of claim 1, wherein the risk relationship is associated with an insurance policy (see ¶ 27, ¶ 30-32, ¶ 57).  
Regarding claim 3, Brown discloses the system of claim 2, wherein the resource value is associated with an insurance premium amount (see ¶ 30, ¶ 33-37, ¶ 52, ¶ 66).  
Regarding claim 4, Brown discloses the system of claim 3, wherein the automated risk relationship attribute value review platform is associated with a premium audit tool (see Fig. 3; ¶ 37-39, ¶ 52-54, ¶ 66) 
Regarding claim 5, Brown does not explicitly disclose the following limitations; however, Badea discloses the system of claim 4, wherein the detailed risk relationship attribute review data includes information about a plurality of geographic locations (see ¶ 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown to include the teaching of Badea in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6, Brown does not explicitly disclose the following limitations; however, Badea discloses the system of claim 5, wherein the detailed risk relationship attribute review data includes information about multiple types of insurance policies (see ¶ 54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown to include the teaching of Badea in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
 Regarding claim 7, Brown discloses the system of claim 6, wherein at least one type of insurance policy is associated with at least one of: (i) workers' compensation insurance, (ii) commercial automobile liability insurance, (iii) automobile property damage insurance, and (iv) and general liability insurance (see Fig. 4; ¶ 40-41 and claim 12). 

Regarding claim 8, Brown discloses the system of claim 4, wherein the detailed risk relationship attribute review data includes at least one of: (i) estimated total data, (ii) audited total data, and (iii) audited versus estimate change data (see ¶ 37, ¶ 48, ¶ 66).  
Regarding claim 9, Brown discloses the system of claim 8, wherein the detailed risk relationship attribute review data includes at least one of: (i) payroll data, (ii) premium data, (iii) composite rate data, and (iv) surcharge data (see Fig. 5; ¶ 48-49, ¶ 52).
Regarding claim 10, Brown discloses the system of claim 4, wherein the summarized risk relationship attribute review data includes at least one of: (i) payroll data, (ii) composite ate data, (iii) deductible premium data, (iv) expense constant data, and (v) surcharge data (see Fig. 5; ¶ 46-49, ¶ 52).  
Regarding claim 11, Brown discloses a computerized method utilizing an automated summary system computer server associated with a risk relationship attribute value review for an enterprise (see Fig. 6, #600; ¶ 42), comprising: 
receiving, at an automated risk relationship attribute value review platform, an indication of a selected risk relationship from a remote administrator device associated with the enterprise (see ¶ 32, ¶ 53-54, ¶ 57); 
accessing, by the automated risk relationship attribute value review platform, information in a risk relationship data store associated with the selected risk relationship, wherein the risk relationship data store contains electronic records associated with the enterprise and, for each risk relationship (see ¶ 3, ¶ 27, ¶ 30; ¶ 32-33, ¶ 41, ¶ 50, ¶ 52, ¶ 66), 
an electronic record identifier and a set of attribute values including at least one resource value ; 
performing, by the automated risk relationship attribute value review platform, an automated risk relationship attribute value review on the accessed information (see ¶ 30, ¶ 41-42, ¶ 49-50 and ¶ 60) to generate detailed risk relationship attribute review data; 
receiving the detailed risk relationship attribute review data at the automated summary system computer server (see ¶ 44-45, ¶ 48-49, ¶ 53); 
automatically creating, by the automated summary system computer server, summarized risk relationship attribute review information based at least in part on the detailed risk relationship attribute review data (see Fig. 11-12; ¶ 30, ¶ 44, ¶ 53-55); and 
transmitting, by the automated summary system computer server, the summarized risk 
Brown discloses providing detailed risk data over time for multiple risk attributes; and the insurance policy needs to perform a risk analysis based on the detail information include the customer name, revenue, the most recent evaluation time period and the normalization parameter may be use to generate the customize risk analysis (see ¶ 48, ¶ 62). 
Brown does not explicitly disclose generate detailed risk relationship attribute review data; however, Badea in an analogous art for document analysis discloses “the information access module 408 provides greater information access to the literature review item 112 based on movement of the literature review item 112. The greater information access may include greater detailed information not included with limited information access. The review data collection module receives additional review data through data entry forms in accordance with the data entry methodology and providing of the greater information access to the literature review item 112” (see ¶ 73-76).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown to include the teaching of Badea in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 12, Brown discloses the method of claim 11, wherein the risk relationship is associated with an insurance policy, the resource value is associated with an insurance premium amount, and the automated risk relationship attribute value review platform is associated with a premium audit tool (see Fig. 3; ¶ 37-39, ¶ 52-54, ¶ 66).  
Regarding claim 13, Brown does not explicitly disclose the following limitations; however, Badea discloses the method of claim 12, wherein the detailed risk relationship attribute review data includes information about a plurality of geographic locations and multiple types of insurance policies (see ¶ 54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown to include the teaching of Badea in order to gain the commonly understood 
Regarding claim 14, Brown discloses the method of claim 13, wherein at least one type of insurance policy is associated with at least one of: (i) workers' compensation insurance, (ii) commercial automobile liability insurance, (iii) automobile property damage insurance, and (iv) and general liability insurance (see Fig. 4; ¶ 40-41 and claim 12).
Regarding claim 15, Brown discloses the method of claim 14, wherein the detailed risk relationship attribute review data includes at least one of: (i) estimated total data, (ii) audited total data, and (iii) audited versus estimate change data (see ¶ 37, ¶ 48, ¶ 66).  
Regarding claim 16, Brown discloses the method of claim 15, wherein the detailed risk relationship attribute review data includes at least one of: (i) payroll data, (ii) premium data, (iii) composite rate data, and (iv) surcharge data (see Fig. 5; ¶ 48-49, ¶ 52).  
Regarding claim 17, Brown discloses a non-tangible, computer-readable medium storing instructions (see ¶ 31), that, when executed by a processor (see ¶ 57), cause the processor to perform a method utilizing an automated summary system computer server associated with a risk relationship attribute value review for an enterprise (see Fig. 6, #600; ¶ 42), the method comprising:  21Docket No.: H00531 (H03.202) 
receiving, at an automated risk relationship attribute value review platform, an indication of a selected risk relationship from a remote administrator device associated with the enterprise (see ¶ 32, ¶ 53-54, ¶ 57); 
accessing, by the automated risk relationship attribute value review platform, information in a risk relationship data store associated with the selected risk relationship, wherein the risk relationship data store contains electronic records associated with the enterprise and, for each risk relationship, an electronic record identifier and a set of attribute values including at least one resource value (see ¶ 3, ¶ 27, ¶ 30; ¶ 32-33, ¶ 41, ¶ 50, ¶ 52, ¶ 66);
performing, by the automated risk relationship attribute value review platform, an automated risk relationship attribute value review on the accessed information (see ¶ 30, ¶ 41-42, 
receiving the detailed risk relationship attribute review data at the automated summary system computer server (see ¶ 44-45, ¶ 48-49, ¶ 53); 
automatically creating, by the automated summary system computer server, summarized risk relationship attribute review information based at least in part on the detailed risk relationship attribute review data (see Fig. 11-12; ¶ 30, ¶ 44, ¶ 53-55); and 
transmitting, by the automated summary system computer server, the summarized risk relationship attribute review information to the remote administrator device associated with the enterprise (see ¶ 27, ¶ 51-53, ¶ 66-67).  
Brown discloses providing detailed risk data over time for multiple risk attributes; and the insurance policy needs to perform a risk analysis based on the detail information include the customer name, revenue, the most recent evaluation time period and the normalization parameter may be use to generate the customize risk analysis (see ¶ 48, ¶ 62). 
Brown does not explicitly disclose generate detailed risk relationship attribute review data; however, Badea in an analogous art for document analysis discloses “the information access module 408 provides greater information access to the literature review item 112 based on movement of the literature review item 112. The greater information access may include greater detailed information not included with limited information access. The review data collection module receives additional review data through data entry forms in accordance with the data entry methodology and providing of the greater information access to the literature review item 112” (see ¶ 73-76).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown to include the teaching of Badea in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, Brown discloses the medium of claim 17, wherein the risk relationship is associated with an insurance policy, the resource value is associated with an 
Regarding claim 19, Brown does not explicitly disclose the following limitations; however, Badea discloses the medium of claim 12, wherein the detailed risk relationship attribute review data includes information about a plurality of geographic locations and multiple types of insurance policies (see ¶ 54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown to include the teaching of Badea in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an optimal solution, in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Regarding claim 20, Brown discloses the medium of claim 19, wherein at least one type of insurance policy is associated with at least one of: (i) workers' compensation insurance, (ii) commercial automobile liability insurance, (iii) automobile property damage insurance, and (iv) and general liability insurance (see Fig. 4; ¶ 40-41 and claim 12).

 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breslin et al., (US 2004/0128186) discloses a method for assessing the risk associated with outside service providers and managing key issues around the risk management capabilities.
Colagiovanni, Jr. (US 2012/0265560) discloses a system and method for allocating risk of an insurance policy being issued by a lead insurance carrier for a project may include collecting project information associated with the project being covered by the insurance policy of the lead insurance carrier.
Kumar et al., (US 2006/0100912) discloses a method for evaluating risk associated with underwriting an insurance policy to determine whether to underwrite the location based on the associated risk.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PAN G CHOY/Primary Examiner, Art Unit 3624